MEMORANDUM **
William and Nancy Kurnik appeal pro se the Tax Court’s order granting partial summary judgment and ruling that the collection action against them may proceed. We have jurisdiction under 26 U.S.C. § 7482. We review de novo the grant of summary judgment, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993) (per curiam), and we affirm.
The Tax Court properly found that the Kumiks’ tax liabilities had not been discharged in bankruptcy. See 11 U.S.C. § 523(a)(1)(B).
The Tax Court properly considered the 4340 Forms in determining whether the Kumiks were given proper notices of assessment. See Hughes v. United States, 953 F.2d 531, 539-40 (9th Cir.1992). Kurniks’ contention that they did not receive the notices did not preclude summary judgment. See Hansen, 7 F.3d at 138. Moreover, the Kurniks do not dispute that they received other notices of levy and these notices were sufficient to satisfy the notice requirement. See Hughes, 953 F.2d at 536.
*946The Kurniks’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.